 

COVENANT NOT TO SUE

 

THIS COVENANT NOT TO SUE (“Covenant”) is made as of June 10, 2013, by and among
DOF IV REIT HOLDINGS, LLC, a Delaware limited liability company (“Lender”), TNP
SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company to be renamed SRT
LAHAINA GATEWAY, LLC (“Borrower”), TNP STRATEGIC RETAIL TRUST, INC., a Maryland
corporation to be renamed STRATEGIC REALTY TRUST, INC. (“Guarantor”), TNP SRT
Lahaina Gateway Mezz, LLC, a Delaware limited liability company to be renamed
SRT Lahaina Gateway Mezz, LLC (“Sole Member”), and TNP SRT Lahaina Gateway Mezz
Holdings, LLC, a Delaware limited liability company to be renamed SRT Lahaina
Gateway Mezz Holdings, LLC (“Holdings”), with reference that certain Deed in
Lieu of Foreclosure Agreement dated as of June 10, 2013 (the “Agreement”) by and
among Lender, Borrower and Guarantor. Capitalized terms used in this Covenant
and not otherwise defined herein have the meanings ascribed to them in the
Agreement. This Covenant is effective as of the Closing Date.

 

Pursuant to the Agreement, Lender, Borrower and Guarantor agree as follows:

 

1.      Covenant Not to Sue. Lender, for itself and its successors and assigns,
forever covenants not to sue Borrower, Guarantor, Sole Member, Holdings, or
their respective officers, directors, members, managers, principals, partners,
shareholders, affiliates, employees, heirs, executors, administrators, legal
representatives, successors and assigns, for recovery of any claim (i) relating
to or arising under the Loan Agreement, or (ii) relating to the Loan (as defined
in the Loan Agreement), or (iii) relating to or arising under any other Loan
Documents (as defined in the Loan Agreement), or (iv) relating to the Property
(as defined in the Loan Agreement), or (v) relating to or arising under the
Guaranty, subject, however, to Sections 2,3 and 4 below and to all of the
following:

 

(a)          The Loan Documents are not cancelled, discharged, terminated, or
deemed paid, and are hereby reaffirmed, and the Mortgage will not be reconveyed
and will not merge with the Leasehold or the interests in any other Property
conveyed to Lender or Buyer pursuant to the Agreement.

 

(b)          Lender reserves all of its rights and remedies under the Loan
Documents and applicable law in, to, and against all collateral described in the
Loan Documents, including the Property, including the right to continue or
commence any action or other enforcement proceeding (including a judicial
foreclosure action and/or a nonjudicial foreclosure) that Lender considers
necessary or desirable to protect or enforce its rights in and to such
collateral, and may maintain or join or name Borrower, Guarantor, Sole Member
and/or Holdings as a party thereto for such purpose, but Lender covenants not to
enforce against Borrower, Guarantor, Sole Member or Holdings any personal
judgment obtained by Lender against Borrower, Guarantor, Sole Member or Holdings
in any such action.

 

(c)          This Covenant shall not in any manner release, discharge, impair,
or otherwise affect the obligations of Borrower or Guarantor under the
Environmental Indemnity, the Agreement, or any of the documents or instruments
executed and delivered pursuant to the Agreement, and Lender reserves, on its
own behalf and behalf of Buyer, all claims, causes of action and other rights
and remedies Lender or Buyer may now or hereafter have thereunder or with
respect thereto.

 

(d)          Lender reserves, on its own behalf and behalf of Buyer, the right
to implead or otherwise join Borrower, Guarantor, Sole Member and/or Holdings in
any action in which a claim is made against Lender or Buyer in connection with
the Loan, the Loan Documents or the obligations evidenced and/or secured
thereby, or with respect to the collateral described therein (including the
Property), and to assert any rights of Lender or Buyer to contribution,
indemnity, reimbursement and/or any other recovery against Borrower, Guarantor,
Sole Member or Holdings in any such action.

 

Lahaina Covenant Not To Sue1 

 

 

(e)          Lender reserves, on its own behalf and on behalf of Buyer, the
right to sue and obtain and satisfy a judgment against Borrower, Guarantor, Sole
Member or Holdings by reason of claims of causes or action for (i) fraud by
Borrower, Guarantor, Sole Member or Holdings in connection with the Agreement or
the Property, or (ii) Borrower’s failure to pay to Lender or Buyer any rents
collected by or on behalf of Borrower and allocable to any period whether before
or after the Closing Date.

 

(f)          Notwithstanding any other provision of this Covenant to the
contrary, this Covenant does not inure to the benefit of, and shall have no
effect upon the rights or remedies of Lender against, Anthony W. Thompson.

 

2.     Continuance of Liability. If any claim is made upon Lender or Buyer at
any time for avoidance, setting aside, recovery, rescission, cancellation,
return or repayment with respect to any payment or transfer made to or for the
benefit of Lender or Buyer in connection with the Loan Documents or the
obligations evidenced and/or secured thereby or the Property, and if Lender or
Buyer pays or otherwise transfers value on any such claim in whole or part,
whether pursuant to judgment, decree, order, settlement, voluntary payment or
otherwise, then, without any notice or action by Lender or any other party,
Lender’s covenant not to sue in Section 1 above shall be of no further force or
effect and Lender shall be entitled to enforce all of its rights and remedies
under and in connection with the Loan Documents, including as a personal
liability of Borrower, Guarantor, Sole Member and/or Holdings. Lender may elect
in its sole discretion whether to contest or pay any such claim made upon it.

 

3.     Covenant Void. Lender’s covenant not to sue in Section 1 will be null,
void, and of no force and effect if (a) Borrower, Guarantor, Sole Member or
Holdings makes any claim against or commences any action, suit, or proceeding
against Lender or Buyer (or any agent or affiliate of either of them) seeking to
rescind the transaction contemplated by the Agreement, in whole or in part, or
attacking the validity thereof, in whole or in part, or (b) on or before the
735th day following the Closing Date Borrower files, or Guarantor, Sole Member,
Holdings or any other entity under the control, direct or indirect, of
Guarantor, files against Borrower, a petition under any chapter or section of
Title 11 of the United States Code, as amended, but Lender’s covenant not to sue
in Section 1 shall not be negated by reason of any of Borrower, Sole Member or
Holdings being liquidated under, dissolved under, or otherwise ceasing to exist
under, Delaware law or ceasing to be qualified to do business in any
jurisdiction.

 

4.     No Covenant Not to Sue Third Parties. This Covenant shall not in any
manner affect the liability of any third party that is or may be liable to
Lender in connection with the Loan, the Loan Documents or the obligations
evidenced and/or secured thereby, the Property, or otherwise, and Lender
reserves all claims, causes of action and other rights and remedies Lender may
now or hereafter have against any such third party, including tenants of the
Property, with respect thereto.

 

5.     Attorneys’ Fees and Costs. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Covenant, the prevailing party shall be
entitled to recover reasonable costs and expenses including reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level.

 

6.     Successors and Assigns. This Covenant shall be binding upon and inure to
the benefit of Lender, Borrower, Guarantor, Sole Member and Holdings and their
respective successors and assigns.

 

7.     Governing Law. This Covenant shall be governed by and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
law provisions.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Lahaina Covenant Not To Sue2 

 

 

IN WITNESS WHEREOF, Lender, Borrower, Guarantor, Sole Member and Holdings have
executed this Covenant as of the date first above written.

 

LENDER: DOF IV REIT Holdings, LLC, a Delaware limited liability company      
By: /s/ Abbey Kosakowski   Name:   Abbey Kosakowski   Its: Authorized signatory

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Lahaina Covenant Not To Sue3 

 

 

BORROWER: TNP SRT LAHAINA GATEWAY LLC, a Delaware limited liability Company

 

  By: TNP SRT Lahaina Gateway Mezz, LLC, a Delaware limited liability company,
its sole member       By: TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware
limited liability company, its sole member       By: TNP SRT Lahaina Gateway
Holdings, LLC, a Delaware limited liability company, its sole member       By:
TNP Strategic Retail Operating Partnership, LP, a Delaware limited partnership,
its sole member       By: TNP Strategic Retail Trust, Inc., a Maryland
corporation, its general partner

 

  By: /s/ Jeffrey Rogers   Name:   Jeffrey Rogers   Title: Chairman    
Authorized Agent

 

GUARANTOR: TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation

 

  By: /s/ Jeffrey Rogers     Name:   Jeffrey Rogers     Title: Chairman      
Authorized Agent  

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Lahaina Covenant Not To Sue4 

 

 

SOLE MEMBER: TNP SRT LAHAINA GATEWAY MEZZ, LLC, a Delaware limited liability
company

 

  By: TNP SRT Lahaina Gateway Mezz Holdings, LLC, a Delaware limited liability
company, its sole member       By: TNP SRT Lahaina Gateway Holdings, LLC, a
Delaware limited liability company, its sole member       By: TNP Strategic
Retail Operating Partnership, LP, a Delaware limited partnership, its sole
member       By: TNP Strategic Retail Trust, Inc., a Maryland corporation, its
general partner

 

  By: /s/ Jeffrey Rogers   Name: Jeffrey Rogers   Title: Chairman     Authorized
Agent

 

HOLDINGS: TNP SRT LAHAINA GATEWAY MEZZ HOLDINGS, LLC, a



  Delaware limited liability company       By: TNP SRT Lahaina Gateway Holdings,
LLC, a Delaware limited liability company, its sole member       By: TNP
Strategic Retail Operating Partnership, LP, a Delaware limited partnership, its
sole member       By: TNP Strategic Retail Trust, Inc., a Maryland corporation,
its general partner

 

  By: /s/ Jeffrey Rogers   Name: Jeffrey Rogers   Title: Chairman     Authorized
Agent

 

Lahaina Covenant Not To Sue5 

